Title: Samuel R. Demaree to Thomas Jefferson, 13 February 1814
From: Demaree, Samuel R.
To: Jefferson, Thomas


          Respected Sir, Shelby County, K. Feb. 13, 1814.
          To me it is no small satisfaction to hear from men of general literature—especially such as live convenient to foci of Information, as the cities may be called. I too make a few observations on passing events; and am very willing that others, who are qualified, may employ them to enlarge the bounds of human knolege.
          From a journal of the past year I discover peculiarities. On the first of Feb. ’13 there was an excessive rain: on the 22d April March a gust of 20 or 30 minutes raised the waters beyond former example. April was rainy thro’out: not 4 clear days in it. It was very sickly in my naborhood. Cool May: frost 31st. Cutworm very destructive to corn till middle of June. 3d week of this month very warm. Harvest unusually cool; frequent north wind till the 24th Exceedingly dry, in Kentucky generally. Dry again and warm the latter half of Aug. From the middle of Sept. till now, there have been few fair days: most cloudy with frequent light falls of rain or snow.
			 9th and 10th Oct. hard frost which injured nearly all the corn in the state—much of it ruined. Blight & fly had
			 injured the wheat. The bad
			 quality of
			 grain and the prevalent moisture of the atmosphere probably occasiond the uncommon prevalence of sickness.
			 The last
			 expedition of volunteers to Canada also proved fatal to many of my country men. A fever, I suppose a typhus of malignant grade, is now rife in many parts: I thank God it has not visited my immediate naborhood.
          The war has had I fear an injurious influence on the cause of Education: which was indeed too much neglected before. The sickness of our volunteers & the disasters about Ontario have very much lowered the war tone. Indeed there was too much exulting at
			 the appeal to one of God’s “sore judgments,” and too much profane boasting of the mighty things which we would do. As a nation we had acknoleged the Soverin of the Universe,
			 & having since generally paid idolatrous worship to
			 Mammon, Bacchus & Venus, it is not to be wondered that the righteous Disposer of events should “enter into controversy” with us. Indeed the present state of the whole world indicates the
			 speedy approach of “the harvest & the vintage”—a period of woful calamities: which however we may hope will usher in a day of universal peace and happiness—when “war shall be learned no more”
          I have read Telemaque in French. It is a fine work—which does honor to the hart & the hed of its author. I find the language much less difficult than I expected. I have just finished Godwin’s “political Justice;” and am much surprized that a man who lived in society, where he had a chance to learn for himself, could be so confident of the practicability of his fine speculations.
			 To me the arguments of T. R. Malthus appear resistless:—unless it can be proved “that man is not depraved”—a doctrine which the conduct of both its advocates and its oppugners most clearly proves—to be groundless.
			 Scott in his “Family Bible” which has just come into my hands, elucidates many points which had long perplexed my mind.
			 Can any man, when he looks at his departure out of this life, forbear to
			  wish that he possessed the spirit & the hope which animated old Paul on many trying occasions?
          With best wishes for your peace and just fame in life, and a joyful unfailing hope in death, I remain,
          Very dear SirS. R. Demaree
        